Citation Nr: 1828625	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  17-20 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for thoracolumbar spine disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant, the appellant's daughter

ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Air Force from August 1948 to October 1953.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2015 and July 2017 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The appellant and his daughter appeared before the undersigned Veterans Law Judge in a March 2018 videoconference hearing.  A transcript of that hearing has been associated with the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a thoracolumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a June 2009 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  The appellant was notified of the RO's determination and his appellate rights in a July 2009 letter, but he did not appeal within the applicable time period, nor was new and material evidence received in the year following notification of the decision.  

2.  In a March 2013 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  The appellant was notified of the RO's determination and his appellate rights in a March 13, 2013 letter.  He filed a notice of disagreement received on March 6, 2014 within the 1-year appellate period.  The RO prepared and issued a statement of the case on September 3, 2016.  The appellant did not perfect his appeal within the applicable time period.  

3.  Evidence received since the last final decision in March 2013 denying service connection for bilateral hearing loss and tinnitus is related to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the service connection claims.  

4.  The preponderance of the evidence establishes that the appellant's bilateral hearing loss and tinnitus are causally related to his active service.  


CONCLUSIONS OF LAW

1.  The June 2009 rating decision denying the claim of entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  The March 2013 rating decision denying the claim of entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

3.  New and material evidence has been received to warrant the reopening of the previously denied claim of entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017). 

5.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative have raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including an organic disease of the nervous system such as sensorineural hearing loss or tinnitus, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is legally presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

To establish service connection of a chronic disease under this provision, there must be:  evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet.App. 258 (2017) (holding that section 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an organic disease of the nervous system).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. §5107(b); see also 38 C.F.R. §§ 3.102; 4.3.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Applicable Law

New and Material Evidence

In an June 2009 rating decision, the RO denied the appellant's claim for entitlement to service connection for bilateral hearing loss and tinnitus because there was no evidence of a current disability, nor was there evidence of an event, disease, or injury in service.  The appellant was informed of the decision and his appellate rights in a July 2009 letter.  He neither filed an appeal within the applicable time period, nor was new and material evidence received by the RO within one year of the July 2009 letter.  Thus, the Board finds that the June 2009 rating decision is final.

In February 2011, the appellant submitted a claim to reopen his previously denied claims for entitlement to service connection for bilateral hearing loss and tinnitus.  Along with that claim, in March 2011, the appellant submitted medical evidence that he had did have hearing loss for VA purposes.  The appellant was afforded a VA examination on the claims in March 2013 which found it would require speculation to determine the cause of the appellant's hearing loss.  A rating decision was issued in March 2013 denying the claim because there was still no medical evidence to support the appellant's claim of a causal relationship between his hearing loss and tinnitus and his service.  The appellant initiated an appeal of that decision within the applicable time period.  A statement of the case was issued on September 3, 2016.  The appellant, however, did not thereafter perfect his appeal within the applicable time period after the issuance of the statement of the case.  Thus, the Board finds that the March 2013 rating decision is final.  

In May 2017, the appellant filed to reopen his claims for entitlement to service connection for bilateral hearing loss and tinnitus.  With his application, the appellant submitted an opinion from his private doctor which stated that the appellant's hearing loss and tinnitus were related to his active service.  

The Board finds that this additional evidence is new, as it was not of record prior to the appellant's claim to reopen.  Further, the Board finds that this evidence is material.  Given the basis for the prior final denial, this evidence relates directly to an unestablished fact necessary to substantiate the claim, namely a link between the appellant's current hearing loss and tinnitus and his service.  Accordingly, the Board finds that the appellant's previously denied claims for entitlement to service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

Service Connection for Bilateral Hearing Loss and Tinnitus

Turning to the merits of the appellant's claims, the appellant contends that his bilateral hearing loss and tinnitus are caused by his active service.  He asserts that these disabilities are directly related to his exposure to military noise while in active service, to include his service around military aircraft and diesel engines in the Air Force.  After a review of the record, the Board finds that the record is sufficient to grant service connection for both bilateral hearing loss and tinnitus.

The appellant underwent a VA examination in July 2017 to determine the nature and etiology of his hearing loss disability.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
75
80
105+
LEFT
55
55
75
90
100

The puretone average in the right ear was 81 decibels and the puretone average in the left ear was 80 decibels.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 80 percent in the left ear.  Based on these results, the Board finds the appellant has a current hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385.  

At this examination, the appellant also reported symptoms of tinnitus with no reported onset date, although he stated that he had experienced the symptoms for quite a while.  The appellant said he was unaware of anything triggering the onset of his condition.  The Board therefore finds the appellant has a current tinnitus disability.

The Board notes the appellant served in the Air Force and has credibly testified that he was involved in working on bomber aircraft.  His military personnel records list him as a photographer and he has stated that part of his work was taking aerial photographs.  He has also credibly stated that he worked in refueling.  The Board finds that the appellant's credible statements are sufficient to establish that he was exposed to significant noise and acoustic trauma while in military service.  

Concerning whether a causal link exists between the appellant's bilateral hearing loss and his active service, the RO obtained VA examinations in March 2013 and July 2017.  Both opinions indicate that the appellant's service treatment records include results from a whisper voice test which is not valid testing for consideration of whether he developed hearing loss between his entrance and separation from service.  They do report he did not complain of symptoms of hearing loss and tinnitus while in-service.  As such, both opinions found that it would require speculation to render an opinion as to whether his hearing loss was related to his active service.  The July 2017 VA examination went further, stating that the appellant's post-service noise exposure was an equally possible contributing factor to his current bilateral hearing loss and tinnitus.

The appellant also submitted the above-mentioned opinion from his treating physician in May 2017.  In that opinion, the appellant's treating doctor considered both the appellant's reported in-service noise exposure, for which he did not have hearing protection, as well as his post-service noise exposure, for which he did have hearing protection.  The examiner also considered the appellant's reports that he served in unpressurized aircraft without hearing protection and that this would have contributed to the development of hearing loss and tinnitus.  Upon examination, the appellant gave a more definitive answer that he has experienced tinnitus since his active service.  After a review of the evidence, the examiner found that the appellant's bilateral hearing loss was at least as likely as not causally related to his active service.  Specifically, the examiner cited the appellant's reports of acoustic trauma, which is a noted cause of hearing loss, as well as the fact that the appellant reported an onset of tinnitus in service in reaching this conclusion.

In weighing the evidence of record, the Board finds that the evidence is in equipoise as to whether there is a causal link between the appellant's disabilities and his active service.  Both VA examinations are speculative and do not provide an opinion one way or the other on what the cause of the appellant's disabilities was.  Therefore, the Board, relying on the private medical opinion finds that it is at least as likely as not that the appellant's bilateral hearing loss and tinnitus were caused by his in-service military noise exposure.  

Because the evidence is in equipoise, a grant of service connection for bilateral hearing loss and for tinnitus is warranted. 


ORDER

Entitlement to service connection for hearing loss is granted.

Entitlement to service connection for tinnitus is granted.  


REMAND

The appellant contends that his thoracolumbar spine disability, which includes a diagnosis of spinal stenosis, is related to his active service.  He has asserted various theories of entitlement to include that his condition is the result of a meningeal disorder, was caused by riding in aircraft while in service, or that it preexisted his active service and was aggravated by his service.  

At the appellant's March 2018 Board hearing, his daughter noted that May 2010 surgical records showed that the appellant had been diagnosed as having a disorder of the meninges.  Service treatment records show that the appellant was hospitalized in September 1951 for treatment of an influenza virus, type undetermined.  The appellant has argued that his in-service illness was spinal meningitis which caused his current thoracolumbar spine disability.  In support of this theory of entitlement, the appellant submitted a medical article in April 2018 discussing pathology of the meninges.  

Alternatively, the appellant has theorized that his lower back disability may have had its inception during active service as a result of flying in airplanes.  Service treatment records show that the appellant complained of low back pain and a diagnosis of early onset rheumatism was considered.  The appellant was prescribed treatment of sleeping on a hard mattress as treatment.  

The appellant underwent a VA medical examination in June 2015.  The examiner concluded that the appellant's low back disability was not related to service.  Rather, she concluded that it was the result of post-service industrial injuries requiring at least 2 back surgeries.  She noted that there is "no documentation of a chronicity of a back condition established related to the service."  The Board concludes that the examination is inadequate in that it fails to adequately address the appellant's contentions that his current low back disability was incurred in service as a result of his treatment for a flu virus or as a result of trauma from flying in bumpy aircraft.  Further, the U.S. Court of Appeals for Veterans Claims (Court) has held that a medical opinion upon the absence of a diagnosis in service and the absence of post-service medical treatment is inadequate.  Rather, the continuity of symptoms, not treatment, is the salient issue in establishing chronicity.


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a medical opinion on the nature and etiology of the appellant's current thoracolumbar spine disability.  The claims file must be provided to the examiner.  After reviewing the evidence of record, the examiner should provide an opinion, with adequate supporting rationale, as to whether it is at least as likely as not that the appellant's current thoracolumbar spine disability is related to his active service.

In rendering an opinion, the examiner should address whether the appellant's current low back disability, to include the meninges disorder noted in his May 2010 surgery notes, is related to his active service, particularly to his October 1951 episode of influenza, virus undetermined.  

The examiner should also address the appellant's contentions that his current thoracolumbar spine disability may be related to his experience of riding in bumpy aircraft during service.  

In providing the rationale for the requested opinion, the examiner should reference the relevant evidence of record, to include the October 1951 service treatment records noting a diagnosis of possible early onset rheumatism and the prescription that he sleep on a hard mattress for treatment.  

2.  After conducting any additional development deemed necessary, the RO should review all the evidence of record in adjudicating the appellant's remaining claim on appeal.  If the appellant's claim remains denied, he and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


